 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10

11 JACOB SANTOS,                               Case No. 2:20-cv-00044-TLN-DB

12              Plaintiff,                     ORDER GRANTING THIRD
                                               STIPULATION TO EXTEND TIME FOR
13        v.                                   DEFENDANTS TO RESPOND TO
                                               PLAINTIFF’S COMPLAINT
14 GREYHOUND LINES, INC.; FIRSTGROUP
   AMERICA, INC.; and DOES 1-10, Inclusive,
15                                             Complaint Filed:   January 6, 2020
              Defendants.                      Service Date:      January 24, 2020
16                                             Response Date:     April 13, 2020
                                               New Date:          May 29, 2020
17

18                                             Trial Date:       None
                                               District Judge:   Hon. Troy L. Nunley
19                                                               Courtroom 2, Sacramento
                                               Magistrate Judge: Hon. Deborah Barnes
20                                                               Courtroom 27, Sacramento

21

22

23

24

25

26

27

28
                                                              Case No. 2:20-cv-00044-TLN-DB
                     ORDER GRANTING THIRD STIPULATION TO EXTEND TIME FOR
                       DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT
                  1          In light of the parties’ Third Stipulation to Extend Time for Defendants to Respond to
                  2 Plaintiff’s Complaint, and good cause appearing, the Court hereby grants the parties’ stipulation

                  3   and ORDERS that defendants Greyhound Lines, Inc. and FirstGroup America, Inc. shall have until
                  4   May 29, 2020 to respond to plaintiff Jacob Santos’ Complaint.
                  5

                  6          IT IS SO ORDERED.
                  7

                  8   Dated: April 3, 2020
                  9                                                          Troy L. Nunley
                                                                             United States District Judge
                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
                                                                 1                 Case No. 2:20-cv-00044-TLN-DB
Proposed Order
                                   [PROPOSED] ORDER GRANTING THIRD STIPULATION TO EXTEND TIME FOR
Granting Third                             DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT
